Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenny Sheaffer on 05/27/2022.
The claims have been amended as follows:
In claim 23, in line 1 -- the at least one --  has been inserted after “introducing” and in line 2 -- the at least one --  has been inserted after “solvent” (second occurrence).
In claim 24, in line 2 -- at least one – has been inserted after “the” (first occurrence) and in line 3 “solvents” has been replaced with -- at least one solvent -- .
In claim 30, in line 1 -- the --  has been inserted after “wherein”. 
In claim 36, in line 3 “biomasssubstance” has been replaced with -- biomass --  . 
In claim 37, in line 1 “solvent” has been replaced with -- the solvents -- and in line 1 “solvent” has been replaced with -- the solvents -- .
In claim 38, in line 3 “biomasssubstance” has been replaced with -- biomass --  . 
In claim 39, in line 1 -- the --  has been inserted after “wherein”. 


The following is an examiner’s statement of reasons for allowance:.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” The claims distinguish over all of the prior art for reasons of record in the Non-Final Rejection of 03/22/2022. The Obviousness Double Patenting rejections have been overcome by the filing of a Terminal Disclaimer on 05/23/2022 which has been approved.
The claim amendments are made for purposes of correcting issues respectively regarding inconsistent terminology, antecedent basis, and grammatical clarity.
JWD
05/27/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778